PER CURIAM.
Alexander Galindez appeals an order denying his motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). His convictions became final in 1999. See Galindez v. State, 728 So.2d 333 (Fla. 3d DCA 1999).
In his motion, defendant-appellant Gal-indez makes a claim of vindictive sentencing. Under this court’s precedents, a vindictive sentencing claim cannot be made by means of a Rule 3.800(a) motion. See Wright v. State, 891 So.2d 618 (Fla. 3d DCA 2005); Valencia v. State, 645 So.2d 1085 (Fla. 3d DCA 1994); see also Ey v. State, 884 So.2d 376 (Fla. 2d DCA 2004); Boyd v. State, 880 So.2d 726 (Fla. 2d DCA), review denied, 888 So.2d 621 (Fla. 2004). We certify direct conflict with Johnson v. State, 877 So.2d 795 (Fla. 5th DCA 2004).
Affirmed; direct conflict certified.*

 We have taken, judicial notice of this court's file in Galindez v. State, 793 So.2d 955 (Fla. 3d DCA 2001)